Name: Council Regulation (EEC) No 4186/87 of 21 December 1987 establishing ceilings and Community surveillance for imports of certain products originating in Yugoslavia (1988)
 Type: Regulation
 Subject Matter: political geography;  tariff policy
 Date Published: nan

 31 . 12 . 87No L 400/ 6 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 4186 / 87 of 21 December 1987 establishing ceilings and Community surveillance for imports of certain products originating in Yugoslavia ( 1988 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Whereas , from 1 January 1988 , the nomenclature used in the Common Customs Tariff will be replaced by the' combined nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System; whereas this Regulation must therefore take account of that fact by using the combined nomenclature codes and , where appropriate , the Taric code numbers of the products concerned ; Whereas Community surveillance may be achieved by means of an administrative procedure based on charging imports of the products in question against the ceilings at Community level as and when those products are entered with the customs authorities for free circulation ; whereas this administrative procedure must make provision for the possibility of re-establishing customs duties as soon as the ceilings are reached at Community level ; Whereas this administrative procedure requires close and particularly rapid cooperation between the Member States and the Commission and the latter must in particular be able to follow the progress of quantities charged against the ceilings and keep the Member States informed; whereas this cooperation has to be particularly close since the Commission must be able to take appropriate measures to re-establish customs tariffs if one of the ceilings is reached , Having regard to the proposal from the Commission , Whereas a Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (') was concluded on 24 January 1983 ; Whereas Article 1 of Protocol 1 to that Agreement provides that imports of specified products are to be subject to annual ceilings above which the customs duties actually applied in respect of third countries may be re-established ; whereas an Additional Protocol to that Cooperation Agreement ( 2 ) establishing new trade arrangements and amending the said Protocol 1 has been concluded and is expected to enter into force on 1 January 1988 ; whereas , moreover , a new Supplementary Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia concerning trade in textile products , hereinafter referred to as the 'Supplementary Protocol', has been initialled; whereas , pending the entry into force of the Supplementary Protocol , the arrangements laid down by the Council Decision of 1 1 December 1986 on the provisional application of the Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade in textile products ( 3 ) should be applied from 1 January 1988 ; whereas , under these circumstances , the Commission must be kept regularly informed of the trend of imports of the said products and it is therefore necessary for imports of those products to be subject to surveillance ; whereas the said annual tariff ceilings should therefore be opened at appropriate levels for 1988 ; Whereas Council Regulation (EEC) No 4150 / 87 of 21 December 1987 laying down arrangements for Spain's and Portugal's trade with Yugoslavia and amending Regulations (EEC) No 449 / 86 and (EEC) No 2573 / 87 (4 ) provides that from its entry into force the Kingdom of Spain and the Portuguese Republic are to apply duties progressively reducing the gap between the basic duties and the preferential duties in accordance with a given timetable ; HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1988 , imports into the Community of certain products originating in Yugoslavia and listed in Annexes I , II , III and IV shall be subject to ceilings and Community surveillance . The description of the products referred to in the first subparagraph , their combined nomenclature codes and the corresponding ceilings or sub-ceilings are set out in the said Annexes . In Annex II , the ceilings are indicated in column 5 (b ). 2 . The ceilings laid down for certain products listed in Annex II which have been the subject of an outward processing operation in accordance with the Community rules on economic outward processing are indicated in column 5 (a). (*) OJ No L 41 , 14 . 2 . 1983 , p. 1 . ( 2 ) OJ No L 389 , 31 . 12 . 1987 , p . 73 ( 3 ) OJ No L 318 , 7 . 11 . 1987, p. 51 . ( 4 ) OJ No L 389 , 31 . 12 . 1987 , p. 1 . No L 400 /731 . 12 . 87 Official Journal of the European Communities 4 . As soon as the ceilings or sub-ceilings have been reached , the Commission may adopt a regulation re-establishing, until the end of the calendar year , the customs duties actually applied in respect of third countries . However , should customs duties be re-established , imports of the products listed in Annex V which have obtained originating status within the meaning of Protocol 2 to the Agreement in the free zone established by the Agreements signed at Osimo shall continue to benefit from exemption from customs duties provided that originating status is certified on the movement certificate by the competent Yugoslav authorities . 5 . Member States shall send the Commission not later than the 15th day of each month statements of the quantities charged during the preceding month . If the Commission so requests , they shall provide such statements for a period of 10 days and forward them within five clear days of the end of each 10-day period . 3 . Quantities shall be charged against the ceilings or sub-ceilings as and when the products are entered with customs authorities for free circulation accompanied by a movement certificate in accordance with the rules contained in Protocol 3 to the Agreement . With regard to the ceilings established for categories 5 , 6 , 7 , 8 , 15 and 16 of column 4 (a ) of Annex II , reimported goods which have been the subject of an outward processing operation in accordance with the Community rules on economic outward processing may be charged against the respective ceilings only if the movement certificate issued by the competent Yugoslav authorities contains a reference to the prior authorization provided for by the Community rules on economic outward processing . Goods may be charged against a ceiling or sub-ceiling only if the movement certificate is presented before the date on which customs duties are re-established . The extent to which the ceilings and sub-ceilings are used up shall be determined at Community level on the basis of the imports charged against them in the manner defined in the first , second and third sub-paragraphs . Member States shall periodically inform the Commission of imports charged in accordance with the above procedure; such information shall be supplied under the conditions laid down in paragraph 5 . Article 2 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 3 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987 . For the Council The President B. HAARDER No L 400 / 8 Official Journal of the European Communities 31 . 12 . 87 ANNEX I Order No CN code Description Ceiling ( tonnes ) ( 1 ) (2 ) ( 3 ) (4 ) 3102 0 ) Mineral or chemical fertilizers , nitrogenous : I 3102 10  Urea , whether or not in aqueous solution : 01.0010 3102 10 10 3102 10 91   Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product    Other:    In aqueous solution 3 536 01.0020 3102 10 99 3102 21 00 3102 29 3102 29 10 3102 29 90 3102 30 3102 30 10 3102 30 90    Other  Ammonium sulphate ; double salts and mixtures of ammonium sulphate and ammonium nitrate :   Ammonium sulphate   Other:    Ammonium sulphate-nitrate    Other  Ammonium nitrate , whether or not in aqueous solution :   In aqueous solution   Other 3102 40  Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilizing substances : 31 035 3102 40 10   With a nitrogen content not exceeding 28 % by weight \ 3102 40 90   With a nitrogen content exceeding 28 % by weight \ 3102 50  Sodium nitrate : \ 3102 50 90   Other 3102 60 00  Double salts and mixtures of clacium nitrate and ammonium nitrate 3102 70 00  Calcium cyanamide \ 3102 80 00  Mixtures of urea and ammonium nitrate in aqueous or ammoniacal solution 3102 90 00  Other , including mixtures not specified in the foregoing subheadings J 01.0030 3105 0 ) 3915 3915 90 Mineral or chemical fertilizers containing two or three of the fertilizing elements nitrogen , phosphorus and potassium; other fertilizers ; goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg Waste , parings and scrap , of plastics :  Of other plastics :   Other : 49 315 01.0040 3915 90 91 3915 90 99 3916 3916 90 ex 3916 90 90 3917 3917 10    Of epoxide resins    Other Monofilament of which any cross-sectional dimension exceeds 1 mm, rods , sticks and profile shapes , whether or not surface-worked but not otherwise worded , of plastics :  Of other plastics :   Other :  Of regenerated cellulose Tubes , pipes and hoses , and fittings therefor (for example , joints , elbows , flanges ), of plastics : *  Artificial guts ( sausage casings ) of hardened protein or of cellulosic materials : (*) Yugoslavia may not export to Italy quantities larger than those consolidated in the GATT . 31 . 12 . 87 Official Journal of the European Communities No L 400 / 9 Order No CN code Description Ceiling ( tonnes ) ( 1 ) (2 ) (3 ) (4) 01.0040 (cont'd) ex 3917 10 90 3917 29 ex 3917 29 19 3917 32 ex 3917 32 51   Of cellulose plastic materials :  Of regenerated cellulose  Tubes , pipes and hoses , rigid   Of other plastics :    Seamless and cut to a length exceeding the maximum cross-sectional dimension , whether or not surface-worked , but not otherwise worked:     Other :  Of regenerated cellulose   Other , not reinforced or otherwise combined with other materials , without fittings :    Seamless and cut to a length exceeding the maximum cross-sectional dimension , whether or not surface-worked , but not otherwise worked:     Other :  Of regenerated cellulose 3917 39   Other :    Seamless and cut to a length exceeding the maximum cross-sectional dimension , whether or not surface-worked , but not otherwise worked: 1 452 ex 3917 39 19     Other :  Of regenerated cellulose I 3919 Self-adhesive plates , sheets , film , foil , tape , strip and other flat shapes , of plastics , whether or not in rolls : I 3919 10  In rolls of a width not exceeding 20 cm:   Other : I ex 3919 10 90    Other :  Of regenerated cellulose I 3919 90  Other:   Other : I ex 3919 90 90    Other :  Of regenerated cellulose 3920 Other plates , sheets , film , foil and strip , of plastics , non-cellular and not reinforced , laminated , supported or similarly combined with other materials :  Of cellulose or its chemical derivatives: 3920 71   Of regenerated cellulose :    Sheets , film or strip , coiled or not, of a thickness of less than 0,75 mm: I 3920 71 11     Not printed ll 3920 71 19     Printed ll 3920 71 90    Other ll 3921 Other plates , sheets , film , foil and strip , of plastics :  Cellular : 3921 14 00   Of regenerated cellulose ll 3912 Cellulose and its chemical derivatives , not elsewhere specified or included , in primary forms: I 3912 20  Cellulose nitrates (including collodions ):   Non-plasticized: No L 400 / 10 Official Journal of the European Communities 31 . 12 . 87 Order No Description Ceiling (tonnes)CN code (2) (3 4( 1 ) 01.0050 3912 20 11 3912 20 19 3912 20 90 3915 3915 90 ex 3915 90 91 ex 3915 90 99 3916 3916 90 ex 3916 90 90 3917 3917 29 ex 3917 29 19 3917 32 ex 3917 32 51 3917 39 ex 3917 39 19 3919 3919 10 ex 3919 10 90 3919 90 ex 3919 90 90 3920 3920 72 00    Collodions and celloidin    Other   Plasticized Waste , parings and scrap , of plastics :  Of other plastics :   Other:    Of epoxide resins  Of cellulose nitrates    Other:  Of cellulose nitrates Monofilament ofwhich any cross-sectional dimensions exceeds 1 mm, rods , sticks and profile shapes , whether or not surface-worked but not otherwise worked, of plastics :  Of other plastics :  - Other:  Of cellulose nitrates Tubes , pipes and hoses , and fittings therefor ( for example , joints , elbows , flanges), of plastics :  Tubes , pipes and hoses , rigid:   Of other plastics :    Seamless and cut to a length exceeding the maximum cross-sectional dimension , whether or not surface-worked, but not otherwise worked:     Other :  Of cellulose nitrates  Other tubes , pipes and hoses :   Other , not reinforced or otherwise combined with other materials , without fittings :    Seamless and cut to a length exceeding the maximum cross-sectional dimension , whether or not surface-worked , but not otherwise worked:     Other :  Of cellulose nitrates   Other: _   Seamless and cut to a length exceeding the maximum cross-sectional dimension , whether or not surface-worked , but not otherwise worked:     Other:  Of cellulose nitrates Self-adhesive plates , sheets , film , foil , tape , strip and other flat shapes , of plastics , whether or not in rolls :  In rolls of a width not exceeding 20 cm:   Other:    Other:  Of cellulose nitrates  Other :   Other:    Other:  Of cellulose nitrates Other plates , sheets , film, foil and strip , of plastics, non-cellular and not reinforced , laminated , supported or similarly combined with other materials :  Of cellulose or its chemical derivatives :   Of vulcanized fibre 910 No L 400 / 1131 . 12 . 87 Official Journal of the European Communities Order No CN code Description Ceiling (tonnes ) ( 1 ) (2 ) ( 3 ) L (4 ) 01.0050 (cont'd) 3921 3921 19 3921 19 90 3921 90 3921 90 90 Other plates, sheets , film , foil and strip , of plastics :  Cellular :   Of other plastics :    Other  Other:   Other 01.0060 4011 4011 10 00 4011 20 00 4011 30 4011 30 90 4011 91 00 4011 99 00 New pneumatic tyres , of rubber :  Of a kind used on motor cars ( including station wagons and racing cars )  Of a kind used on buses or lorries  Of a kind used on aircraft :   Other  Other:   Having a 'herring-bone' or similar trend   Other 4012 4012 10 ex 4012 10 90 4012 20 ex 4012 20 90 Retreaded or used pneumatic tyres of rubber; solid or cushion tyres , interchangeable tyre treads and tyre flaps , of rubber :  Retreaded tyres :   Other:  Other than of the kind used on bicycles or cycles with auxiliary motor, on motor-cycles or motor-scooters  Used pneumatic tyres:   Other:  Other than of the kind used on bicycles or cycles with auxiliary motor , on motor-cycles or motor-scooters 4 743 4013 4013 10 4013 10 10 4013 10 90 4013 90 90 Inner tubes , of rubber:  Of a kind used on motor cars (including station wagons and racing cars), buses or lorries :   Of the kind used on motor cars (including station wagons and racing cars)   Of the kind used on buses or lorries  Other:   Other 01.0080 4203 4203 10 00 4203 21 00 4203 29 91 4203 29 99 4203 30 00 4203 40 00 Articles of apparel and clothing accessories , of leather or of composition leather:  Articles of apparel  Gloves , mittens and mitts :   Specially designed for use in sports   Other:    Other:     Men's and boys'     Other  Belts and bandoliers  Other clothing accessories **v 464 01.0090 4412 Plywood , veneered panels and similar laminated wood: Il 4420 4420 90 4420 90 10 Wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery, and similar articles, of wood; statuettes and other ornaments , of wood; wooden articles of furniture not falling within Chapter 94 :  Other:   Wood marquetry and inlaid wood  º 126 637 01.0100 4410 Particle board and similar board of wood or other ligneous materials ; whether or not agglomerated with resins or other organic binding substances 32 536 No L 400/ 12 Official Journal of the European Communities 31 . 12 . 87 Ceiling (tonnes ) Order No CN code Description (1 (2 3 4 01.0110 549 6401 6402 640301.0120 648 01.0130 272 01.0140 6 801 Waterproof footwear with outer soles and uppers of rubber or ofplastics , the uppers of which are neither fixed to the sole nor assembled by stitching, riveting , nailing, screwing , plugging or similar processes Other footwear with outer soles and uppers of rubber or plastics Footwear with outer soles of rubber , plastics , leather or composition leather and uppers of leather Footwear with outer soles of rubber , plastics , leather or composition leather and uppers of textile materials Other footwear :  Other :   With outer soles of rubber , plastics , leather or composition leather Drawn glass and blown glass , in sheets , whether or not having an absorbent or reflecting layer , but not otherwise worked  Glass , coloured throughout the mass (body tinted), opacified , flashed or having an absorbent or reflecting layer :   Antique glass   Horticultural sheet glass   Other  Other glass :   Antique glass   Horticultural sheet glass   Other , of a thickness :    Not exceeding 2,5 mm    Exceeding 2,5 mm but not exceeding 3,5 mm    Exceeding 3,5 mm but not exceeding 4,5 mm Exceeding 4,5 mm Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included ; illuminated signs , illuminated name-plates and the like , having a permanently fixed light source , and parts thereof not elsewhere specified or included:  Parts :   Of glass :    Articles for electrical lighting fittings (excluding searchlights and spotlights ):     Other ( for example , diffusers , ceiling lights , bowls , cups , lampshades , globes , tulip-shaped pieces ) Tubes , pipes and hollow profiles , seamless , of iron (other than cast iron ) or steel :  Line pipe of a kind used for oil or gas pipelines :   Of an external diameter not exceeding 168,3 mm   Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm   Of an external diameter exceeding 406,4 mm  Casing , tubing and drill pipe , of a kind used in drilling for oil or gas :   Other :    Of an external diameter not exceeding 406,4 mm    Of an external diameter exceeding 406,4 mm  Other , of circular cross-section , of iron or non-alloy steel :   Cold-drawn or cold-rolled (cold-reduced):    Other :     Precision tubes     Other 01.0150 6404 6405 6405 90 6405 90 10 7004 7004 10 7004 10 30 7004 10 50 7004 10 90 7004 90 7004 90 50 7004 90 70 7004 90 91 7004 90 93 7004 90 95 7004 90 99 9405 9405 91 9405 91 19 7304 7304 10 7304 10 10 7304 10 30 7304 10 90 7304 20 7304 20 91 7304 20 99 7304 31 7304 31 91 7304 31 99 2 122 01.0160 31 . 12 . 87 Official Journal of the European Communities No L 4UU / 13 Description Ceiling (tonnes )OrderNo CN code (2 ) (4)( 1 ) 3 01.0160 fcont'd) 7304 39 7304 39 10 7304 39 51 7304 39 59 7304 39 91 7304 39 93 7304 39 99 7304 41 7304 41 90 7304 49 7304 49 10 7304 49 91 7304 49 99 7304 51  Other:   Unworked , straight and of uniform wall-thickness , for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses (*)   Other :    Other :     Other:      Threaded or threadable tubes (gas pipe ):       Plated or coated with zinc       Other _____ Other , of an external diameter :       Not exceeding 168,3 mm       Exceeding 168,3 mm, but not exceeding 406,4 mm       Exceeding 406,4 mm Other, of circular cross-section , of stainless steel :  Cold-drawn or cold-rolled (cold-reduced):   Other  Other :   Unworked , straight and of uniform wall-thickness , for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses (')   Other :    Other:     Of an external diameter not exceeding 406,4 mm     Of an external diameter exceeding 406,4 mm Other , of circular cross-section , of other alloy steel :  Cold-drawn or cold-rolled (cold-reduced):  - Straight and ofuniformwall-thickness , of alloy steel containing by weight not less than 0,9 % but not more than 1 ,15 % of carbon , not less than 0,5 % but not more than 2 % of chromium and not more than 0,5 % ofmolybdenum, of a length :    Not exceeding 4,5 m    Exceeding 4,5 m   Other :    Other :     Precision tubes     Other  Other :   Unworked , straight and of uniform wall-thickness , for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses (')   Other , straight and of uniform wall-thickness , of alloy steel containing by weight not less than 0,9 % but not more than 1 ,15 % of carbon , not less than 0,5% but not more than 2% of chromium and not more than 0,5% of molybdenum, of a length : -    Not exceeding 4,5 m -    Exceeding 4,5 m -   Other : -    Other : -     Of an external diameter not exceeding 168,3 mm -     Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm . _ _ _ _ Of an external diameter exceeding 406,4 mm 7304 51 11 7304 51 19 7304 51 91 7304 51 99 7304 59 7304 59 10 12 947 7304 59 31 7304 59 39 7304 59 91 7304 59 93 7304 59 99 7304 90 7304 90 90 Other :  Other (&gt;) Entry under this code is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions (combined nomenclature). No L 400 / 14 Official Journal of the European Communities 31 . 12 . 87 Order No CN code Description Ceiling ( tonnes) ( 1 ) ( 2 ) (3 ) l (4 ) 01.0160 (cont'd) 7305 7306 Other tubes and pipes ( for example , welded , riveted or similarly closed), having internal and external circular cross-sections , the external diameter of which exceeds 406,4 mm, of iron or steel : Other tubes , pipes and hollow profiles ( for example , open seam or welded , riveted or similarly closed), of iron or steel : 7306 10  Line pipe of a kind used for oil or gas pipelines :   Longitudinally welded , of an external diameter of: 1 7306 10 11    Not more than 168,3 mm 7306 10 19    More than 168,3 mm, but not more than 406,4 mm 7306 10 90   Spirally welded 7306 20 00  Casing and tubing of a kind used in drilling for oil or gas 7306 30  Other , welded , of circular cross-section , of iron or non-alley steel :   Other :    Precision tubes , with a wall thickness : 7306 30 21     Not exceeding 2 mm 7306 30 29     Exceeding 2 mm    Other : I 7306 30 30     Electrical conduit tubes     Threaded or threadable tubes (gas pipe ): I 7306 30 51      Plated or coated with zinc l 7306 30 59 ----- Other     Other, of an external diameter :      Not exceeding 168,3 mm: 7306 30 71       Plated or coated with zinc 7306 30 79       Other l 7306 30 90      Exceeding 168,3 mm, but not exceeding 406,4 mm 7306 40  Other , welded , of circular cross-section , of staimless steel :   Other : I \ 7306 40 91    Cold-drawn or cold-rolled (cold-reduced) 7306 40 99    Other 7306 50  Other , welded , of circular cross-section , of other alloy steel :   Other: I 7306 50 91    Precision tubes Il 7306 50 99    Other Il 7306 60  Other, welded , of non-circular cross-section :   Other :    Of rectangular (including square) cross-section , with a wall thickness: 7306 60 31     Not exceeding 2 mm Il 7306 60 39     Exceeding 2 mm Il I 7306 60 90    Of other sections Il 7306 90 00  Other Il 01.0165 7407 Copper bars , rods and profiles : - ex 7407 10 00  Of refined copper:  Solid  Of copper alloys: 7407 21   Of copper-zinc base alloys (brass): Il 7407 21 10    Bars and rods No L 400 / 1531 . 12 . 87 Official Journal of the European Communities Order No CN code Description Ceiling (tonnes) ( 1 ) (2) (3 ) (4) 01.0165 (cont'd) ex 7407 21 90    Profiles :  Solid 7407 22   Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver): 4 010  º ex 7407 22 10    Of copper-nickel base alloys (cupro-nickel):  Solid I l ex 7407 22 90    Of copper-nickel-zinc base alloys (nickel silver):  Solid l ex 7407 29 00   Other  Solid I 7408 Copper wire: - I 01.0170 7409 Copper plates , sheets and strip , of a thickness exceeding 0,15 mm: 1 071 01.0180 7407 ex 7407 10 00 7407 21 ex 7407 21 90 Copper bars , rods and profiles :  Of refined copper :  Hollow  Of copper alloys :   Of copper-zinc base alloys (brass ):    Profiles :  Hollow l   Of copper-nickel base alloys (cupo-nickel ) or copper-nickel-zinc base alloys(nickel silver): \ 2 975 ex 7407 22 10    Of copper-nickel base alloys (cupro-nickel):  Hollow I ex 7407 22 90    Of copper-nickel-zinc base alloys (nickel silver):  Hollow I ex 7407 29 00   Other  Hollow I 7411 Copper tubes and pipes l 01.0190 7604 7605 ¢- Aluminium bars , rods and profiles , excluding code 7604 21 00 Aluminium wire: l 1786 01.0200 7606 Aluminium plates , sheets and strip , of a thickness exceeding 0,2 mm 3 915 01.0210 7903 7905 Zinc dust, powders and flakes : Zinc plates , sheets , strip and foil : l 2 947 01.0220 8501 8501 10 8501 10 10 8501 10 91 8501 10 93 8501 10 99 8501 20 8501 20 90 8501 31 8501 31 90 8501 32 8501 32 91 8501 32 99 Electric motors and generators (excluding generating sets ):  Motors of an output not exceeding 37,5 W:   Synchronous motors of an output not exceeding 18 W:   Other:    Universal AC /DC motors    AC motors    DC motors  Universal AC/DC motors of an output exceeding 37,5 W:   Other  Other DC motors; DC generators :   Of an output not exceeding 750 W:    Other:   Of an output exceeding 750 W but not exceeding 75 kW:    Other :     Of an output exceeding 750 W but not exceeding 7,5 kW     Of an output exceeding 7,5 kW but not exceeding 75 kW 31 . 12 . 87No L 400 / 16 Official Journal of the European Communities Order No CN code Description Ceiling (tonnes) ( 1 ) (2 ) (3 ) (4 ) 01.0220 (cont'd) 8501 33   Of an output exceeding 75 kW but not exceeding 375 kW:    Other: 8501 33 91     Traction motors 8501 33 99     Other 8501 34   Of an output exceeding 375 kW:    Other: 8501 34 50     Traction motors     Other , of an output: 8501 34 91 Exceeding 375 kW but not exceeding 750 kW l 8501 34 99      Exceeding 750 kW  Other AC motors , single phase: 8501 40 90   Other  Other AC motors , multi-phase : \ 8501 51   Of an output not exceeding 750 W: 8501 51 90    Other: 8501 52  - Of an output exceeding 750 W but not exceeding 75 kW:    Other : 8501 52 91 _    Of an output exceeding 750 W but not exceeding 7,5 kW 8501 52 93  - - - Of an output exceeding 7,5 kW but not exceeding 37 kW \ 8501 52 99     Of an output exceeding 37 kW but not exceeding 75 kW 8501 53   Of an output exceeding 75 kW:    Other: 5 550 8501 53 50     Traction motors     Other , of an output : 8501 53 91      Exceeding 75 kW but not exceeding 750 kW: 8501 53 99      Exceeding 750 kW  AC generators (alternators ): 8501 61   Of an output not exceeding 75 kVA:    Other: 8501 61 91     Of an output not exceeding 7,5 kVA 8501 61 99 _ _ _ _ Of an output exceeding 7,5 kVA but not exceeding 75 kVA 8501 62   Of an output exceeding 75 kVA but not exceeding 375 kVA: 8501 62 90    Other 8501 63 - - Of an output exceeding 375 kVA but not exceeding 750 kVA: 8501 63 90    Other 8501 64 00   Of an output exceeding 750 kVA 8502 Electric generating sets and rotary converters :  Generating sets with compression-ignition internal combustion piston engines (diesel or semi-diesel engines ): 8502 11   Of an output not exceeding 75 kVA: 8502 11 90    Other 8502 12 - - Of an output exceeding 75 kVA but not exceeding 375 kVA: 8502 12 90    Other 8502 13   Of an output exceeding 375 kVA: -   Other: 8502 13 91 _    Of an output exceeding 375 kVA but not exceeding 750 kVA \ 8502 13 99     Of an output exceeding 750 kVA 8502 20  Generating sets with spark-ignition internal combustion piston engines   Other: No L 400 / 1731 . 12 . 87 Official Journal of the European Communities Order No CN code Description Ceiling (tonnes) ( 1 ) ( 2 ) (3 ) (4 ) 01.0220 8502 20 91    Of an output not exceeding 7,5 kVA (cont'd) 8502 20 99 8502 30 8502 30 91 8502 30 99 8502 40    Of an output exceeding 7,5 kVA  Other generating sets :   Other :    Turbo-generators    Other  Electric rotary converters : 8502 40 90  - Other J 01.0230 8503 8503 00 10 8503 00 90 Parts suitable for use solely or principally with the machines of code 8501 or 8502 :  Non-magnetic retaining rings  Other 8504 8504 90 Electrical transformers , static converters ( for example , rectifiers ) and inductors :  Parts :   Of transformers and inducators : l 2 321 I 8504 90 11    Ferrite cores \\ 8504 90 19    Other II \ 8504 90 90   Of static converters 01.0240 ex 8544 Insulated ( including enamelled or anodized ) wire , cable ( including coaxial cable ) and other insulated electric conductors , whether or not fitted with connectors ; optical fibre cables , made up of individually sheathed fibres , whether or not assembled with electric conductors or fitted with connectors excluding products code 8544 30 10 2 397 01.0250 8546 Electrical insulators of any material 420 01.0270 8716 8716 10 8716 10 10 8716 10 91 8716 10 93 8716 10 99 Trailers and semi-trailers ; other vehicles , not mechanically propelled; parts thereof:  Trailers and semi-trailers of the caravan type , for housing or camping :   Trailer tents   Other , of a weight :    Not exceeding 750 kg    Exceeding 750 kg but not exceeding 3 500 kg    Exceeding 3 500 kg 8716 20  Self-loading or self-unloading trailers and semi-trailers for agricultural purposes : ll 2 609 8716 20 10   Manure spreaders Il 8716 20 90   Other  Other trailers and semi-trailers for the transport of goods : 8716 31 00   Tanker trailers and tanker semi-trailers II 8716 39   Other : ll 8716 39 90    Other \ 8716 40 00  Other trailers and semi-trailers 01.0280 9401 9401 30 9401 30 10 9401 30 90 9401 40 00 9401 50 00 Seats (other than those of code 9402 ), wheater or not convertible into beds , and parts thereof:  Swivel seats with variable height adjustment :   Upholstered , with backrest and fitted with castors or glides   Other  Seats Other than garden seats or camping equipment, convertible into beds  Seats of cane , osier , bamboo or similar materials  Other seats , with wooden frames : - . 9401 61 00   Upholstered II 8 094 31 . 12 . 87No L 400 / 18 Official Journal of the European Communities Order No GN code Description Ceiling (tonnes) ( 1 ) ( 2) (3 ) (4 ) 01.0280 (cont'd) 9401 69 00 9401 71 00 9401 79 00 9401 80 00 9401 90   Other  Other seats , with metal frames :   Upholstered   Other  Other seats  Parts : \ 9401 90 90   Other 01.0290 9403 9403 10 9403 10 10 9403 10 51 9403 10 59 9403 10 91 9403 10 93 9403 10 99 9403 20 9403 20 91 9403 20 99 9403 30 9403 30 11 9403 30 19 Other furniture and parts thereof:  Metal furniture of a kind used in offices:   Drawing tables (other than those of code 9017 )   Other:    Not exceeding 80 cm in height :     Desks     Other    Exceeding 80 cm in height :     Cupboards with doors , shutters or flaps     Filing, card-index and other cabinets     Other  Other metal furniture:   Other :    Beds    Other  Wooden furniture of a kind used in offices:   Not exceeding 80 cm in height :    Desks    Other   Exceeding 80 cm in height : 7 122 9403 30 91 _ _ _ Cupboards with doors , shutters or flaps ; filing , card-index and other cabinets 9403 30 99    Other \ 9403 40 00  Wooden furniture of a kind used in the kitchen \ 9403 50 00  Wooden furniture of a kind used in the bedroom 9403 60  Other wooden furniture: 9403 60 10 - - Wooden furniture of a kind used in the dining room and the living room \ 9403 60 30   Wooden furniture of a kind used in shops 9403 70  Furniture of plastics : 9403 70 90 - - Other 9403 80 00  Furniture of other materials , including cane, osier , bamboo or similar materials \ 9403 90  Parts : 9403 90 10   Of metal 9403 90 30   Of wood \ 9403 90 90   Of other materials J 31 . 12 . 87 Official Journal of the European Communities No L 400 / 19 ANNEX II Ceiling: (a ) for products covered by Article 1Order No (category ) CN code Description (2 ) (b ) for products covered by Article 1 ( i ) 4(1 (2 3 Cotton yarn not put up for retail sale (b) 5 905 tonnes02.0010 ( 1 ) 5204 11 00 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 (b ) 7 283 tonnes02.0020 ( 2 ) Woven fabrics of cotton , other than gauze, terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics, tulle and other net fabrics 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 31 . 12 . 87No L 400 / 20 Official Journal of the European Communities 3 4( 1 ) (2 ) 02.0020 5208 12 19 5208 12 91 5208 12 93 ( 2 ) (cont'd) 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 No L 400 / 2131 . 12 . 87 Official Journal of the European Communities ( 1 ) ( 2) (3 4 02.0020 ( 2 ) (cont'd) 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 Of which other than unbleached or bleached (b ) 1 631 tonnes02.0025 (2A) 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 Official Journal of the European Communities 31 . 12 . 87No L 400/22 ( 1 ) ( 2 ) ( 3 ) (4 ) 02.0025 (2A) (cont'd) 5209 11 00 5209 12 00 5209 19 00 5209 2100 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 521142 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 521213 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 02.0030 (3 ) 551211 00 551219 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 Woven fabrics of synthetic fibres (staple or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics Ceiling delayed 31 . 12 . 87 Official Journal of the European Communities No L 400 / 23 i 2 3 4 02.0030 (3 ) (cont'd.) 5513 5513 5513 5513 5513 5513 5513 5513 5513 5513 5513 5513 5513 5513 5513 5513 5513 5513 5513 5513 5514 5514 5514 5514 5514 5514 5514 5514 5514 5514 5514 5514 5514 5514 5514 5514 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 5515 11 10 11 30 11 90 12 00 13 00 19 00 21 10 21 30 21 90 22 00 23 00 29 00 31 00 32 00 33 00 39 00 41 00 42 00 43 00 49 00 11 00 12 00 13 00 19 00 21 00 22 00 23 00 29 00 31 00 32 00 33 00 39 00 41 00 42 00 43 00 49 00 11 10 11 30 11 90 12 10 12 30 12 90 13 11 13 19 13 91 13 99 19 10 19 30 19 90 21 10 21 30 21 90 22 11 22 19 22 91 22 99 29 10 29 30 29 90 91 10 91 30 91 90 92 11 92 19 92 91 92 99 99 10 99 30 99 90 No L 400 / 24 Official Journal of the European Communities 31 . 12 . 87 (l (2 ) (3 4 02.0030 ( 3 ) 5803 90 30 ex 5905 00 70 ex 6308 00 00 (cont'd) ( a ) 3 350 000 pieces (b ) 1 408 000 pieces ( a ) 02.0050 (b ) 02.0055 ( 5 ) Jerseys , pullovers , slipovers , waistcoats , twinsets , cardigans , bed jackets and jumpers (other than jackets and blazers ), anoraks , windcheaters , waister jackets and the like , knitted or crocheted 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 it) 31 6110 10 39 6110 10 91 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 (a ) 10 652 000 pieces (b ) 662 000 pieces ( a ) 02.0060 (b ) 02.0065 (6 ) Men's or boys* woven breeches , shorts (other than swimwear ) and trousers ( including slacks ), women's or girls' woven trousers and slacks , of wool , of cotton or of man-made fibres 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 Women's cir girls' blouses , shirts and shirt-blouses , whether or not knitted or crocheted of wool , cotton or man-made fibres (a ) 5 789 000 pieces (b ) 370 000 pieces (a ) 02.0070 (b ) 02.0075 (7 ) 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Men's or boys' shirts , other than knitted or crocheted , of wool , cotton or man-made fibres (a ) 15 058 000 pieces (b ) 2 038 000 pieces ( a ) 02.0080 (b ) 02.0085 ( 8 ) 6205 10 00 6205 20 00 6205 30 00 (b ) 608 tonnes02.0090 ( 9 ) 5802 11 00 5802 19 00 6302 60 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen , other than knitted or crocheted , of terry towelling and similar woven terry fabrics , of cotton ( a ) 5 654 000 pieces (b ) 482 000 pieces (a ) 02.0150 (b ) 02.0155 ( 15 ) Women's or girls' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers , of wool , of cotton or of man-made textile fibres (other than parkas) (of category 21 ) 6202 11 00 6202 12 10 ex 6202 12 90 6202 13 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 31 . 12 . 87 Official Journal of the European Communities No L 400 / 25 ( l ) ( 2) (3 (4 Men's or boys' suits and ensembles , other than knitted or crocheted , of wool of cotton or of man-made fibres , excluding ski suits ( a ) 3 259 ,000 pieces (b ) 400 000 pieces [ a ) 02.0160 ; b ) 02.0165 ( 16 ) 6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 (b ) 519 tonnes02.0670 (67 ) Knitted or crocheted clothing accessories other than for babies , household linen of all kinds , knitted or crocheted ; curtains ( including drapes) and interior blinds , curtain or bed valances and other furnishing articles knitted or crocheted blankets and travelling rugs , other knitted or crocheted articles including parts of garments or of clothing accessories 6113 00 10 6117 10 00 6117 20 00 6117 80 00 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 6305 31 10 ex 6305 39 00 ex 6305 90 00 6307 10 10 6307 90 10 Official Journal of the European Communities 31 . 12 . 87No L 400 / 26 ANNEX III Order No (category) CN code Description Ceiling (tonnes) 2710 00 03.0010 2710 00 21 2710 00 25 2710 00 31 2710 00 33 2710 00 35 2710 00 37 2710 00 39 2710 00 51 2710 00 55 2710 00 59 693 884 Petroleum oils and oils obtained from bituminous minerals , other than crude; preparations not elsewhere specified or included , containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals , these oils being the basic constituents of the preparations :  Light oils :   For other purposes:    Special spirits :     White spirit     Other    Other:     Motor spirit :      Aviation spirit      Other , with a lead content :       Not exceeding 0,013 g/ litre       Exceeding 0,013 g / litre _ _ _ _ Spirit type jet fuel     Other light oils  Medium oils :   For other purposes :    Kerosene:     Jet fuel     Other    Other  Heavy oils :   Gas oil :    For other purposes   Fuel oils :    For other purposes   Lubricating oils ; other oils : _ _  To be mixed in accordance with the terms of additional note 6 (CN) to this chapter (*)    For other purposes Petroleum gases and other gaseous hydrocarbons :  Liquefied:   Propane:    Propane of a purity not less than 99 % :     For use as a power or heating fuel    Other :     For other purposes   Butanes :    For other purposes  In gaseous state :   Other Petroleum jelly; paraffin wax , microcrystalline petroleum wax, slack wax , ozokerite , lignite wax, peat wax, other mineral waxes , and similar products obtained by synthesis or by other processes , whether or not coloured :  Petroleum jelly:   Other  Paraffin wax containing by weight less than 0,75% of oil  Other :   Other:    Crude:     For other purposes    Other Petroleum coke , petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals :  Other residues of petroleum oils or of oils obtained from bituminous minerals :   Other 2710 00 69 2710 00 79 2710 00 95 2710 00 99 2711 2711 12 2711 12 11 2711 12 99 2711 13 2711 13 90 2711 29 00 2712 2712 10 2712 10 90 2712 20 00 2712 90 2712 90 39 2712 90 90 2713 2713 90 2713 90 90 (!) Entry under this code is subject to conditions laid down in the relevant Community provisions . No L 400 / 2731 . 12 . 87 Official Journal of the European Communities ANNEX IV Order No CN code Description Ceiling(tonnes) 04.0030 7202 7202 21 7202 21 10 7202 21 90 7202 29 00 Ferro-alloys  Ferro-silicon :   Containing by weight more than 55% of silicon :    Containing by weight more than 55% but not more than 80% of silicon    Containing by weight more than 80 % of silicon   Other 6 995 04.0040 7202 30 00  Ferro-silico-manganese 1 123 04.0050 7202 41 7202 41 10 7202 41 90 7202 49 7202 49 10 7202 49 50 7202 49 90  Ferro-chromium:   Containing by weight more than 4 % of carbon:    Containing by weight more than 4 % but not more than 6 % of carbon    Containing by weight more than 6 % of carbon   Other:    Containing by weight not more than 0,05% of carbon    Containing by weight more than 0,05 % but not more than 0,5 % of carbon    Containing by weight more than 0,5% but not more than 4% of carbon - 1 725 04.0055 ex 7202 49 10 ex 7202 49 50  Of which ferro-chromium containing by weight not more than 0,10% of carbon and more than 30% but not more than 90% of chromium (super-refined ferro-chromium), maximum 861 04.0090 7901 7901 11 00 7901 12 7901 12 10 7901 12 30 7901 12 90 7901 20 00 Unwrought zinc :  Zinc , not alloyed :   Containing by weight 99,99% or more of zinc   Containing by weight less than 99,99% of zinc:    Containing by weight 99,95% or more but less than 99,99% of zinc    Containing by weight 98,5% or more but less than 99,95% of zinc    Containing by weight 97,5% or more but less than 98,5% of zinc  Zinc alloys 2 465 Official Journal of the European Communities 31 . 12 . 87No L 400 / 28 ANNEX V CN code Description 4410 4412 4420 Particle board and similar, board of wood or other ligneous materials , whether or not agglomerated with resins or other organic binding substances Plywood , veneered panels and similar laminated wood Wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery , and similar articles , of wood; statuettes and other ornaments , of wood; wooden articles of furniture not falling within Chapter 94 : 4420 90  Other : 4420 90 10   Wood marquetry and inlaid wood 8501 Electric motors and generators (excluding generating sets ): 8501 10  Motors of an output not exceeding 37,5 W: 8501 10 10   Synchronous motors of an output not exceeding 18 W   Other : 8501 10 91    Universal AC /DC motors 8501 10 93    AC motors 8501 10 99    DC motors 8501 20  Universal AC /DC motors of an output exceeding 37,5 W: 8501 20 90   Other  Other DC motors ; DC generators : 8501 31   Of an output not exceeding 750 W: 8501 31 90    Other 8501 32   Of an output exceeding 750 W but not exceeding 75 kW:    Other: 8501 32 91     Of an output exceeding 750 W but not exceeding 7,5 kW 8501 32 99 - - - - Of an output exceeding 7,5 kW but not exceeding 75 kW 8501 33   Of an output exceeding 75 kW but not exceeding 375 kW: - - - Other: 8501 33 91     Traction motors 8501 33 99   - - Other 8501 34   Of an output exceeding 375 kW:    Other : 8501 34 50     Traction motors     Other , of an output : 8501 34 91 Exceeding 375 kW but not exceeding 750 kW 8501 34 99      Exceeding 750 kW 8501 40  Other AC motors , single-phase : 8501 40 90   Other  Other AC motors , multi-phase : 8501 51   Of an output not exceeding 750 W: 8501 51 90    Other 8501 52   Of an output exceeding 750 W but not exceeding 75 kW:    Other : 8501 52 91     Of an output exceeding 750 W but not exceeding 7,5 kW 8501 52 93     Of an output exceeding 7,5 kW but not exceeding 37 kW 8501 52 99     Of an output esceeding 37 kW but not exceeding 75 kW 8501 53   Of an output exceeding 75 kW:  - - Other : 31 . 12 . 87 Official Journal of the European Communities No L 400 / 29 CN code Description 8501 53 50 8501 53 91 8501 53 99 8501 61 8501 61 91 8501 61 99 8501 62 8501 62 90 8501 63 8501 63 90 8501 64 00 8502     Traction motors     Other , of an output :      Exceeding 75 kW but not exceeding 750 kW      Exceeding 750 kW  AC generators (alternators ):   Of an output not exceeding 75 kVA:  - - Other :     Of an output not exceeding 7,5 kVA  - -  Of an output exceeding 7,5 kVA but not exceeding 75 kVA   Of an output exceeding 75 kVA but not exceeding 375 kVA:    Other   Of an output exceeding 375 kVA but not exceeding 750 kVA:    Other   Of an output exceeding 750 kVA Electric generating sets and rotary converters :  Generating sets with compression-ignition internal combustion piston engines (diesel or semi-diesel engines ):   Of an output not exceeding 75 kVA:    Other   Of an output exceeding 75 kVA but not exceeding 375 kVA:    Other   Of an output exceeding 375 kVA:    Other :     Of an output exceeding 375 kVA but not exceeding 750 kVA     Of an output exceeding 750 kVA  Generating sets with spark-ignition internal combustion piston engines :  - Other :    Of an output not exceeding 7,5 kVA    Of an output exceeding 7,5 kVA  Other generating sets :   Other :    Turb-generators    Other  Electric rotary converters :   Other Parts suitable for use solely or principally with the machines of code 8501 or 8502 :  Non-magnetic retaining rings  Other Electrical transformers , static converters ( for example , rectifiers ) and inductors :  Parts :   Of transformers and inductors :    Ferrite cores    Other   Of static converters 8502 11 8502 11 90 8502 12 8502 12 90 8502 13 8502 13 91 8502 13 99 8502 20 8502 20 91 8502 20 99 8502 30 8502 30 91 8502 30 99 8502 40 8502 40 90 8503 00 8503 00 10 8503 00 90 8504 8504 90 8504 90 11 8504 90 19 8504 90 90 8546 Electrical insulators of any material